

116 S2159 RS: An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against Indians on the Devils Lake Indian Reservation
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 244116th CONGRESS1st SessionS. 2159[Report No. 116–130]IN THE SENATE OF THE UNITED STATESJuly 18, 2019Mr. Hoeven (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsOctober 16, 2019Reported by Mr. Hoeven, without amendmentA BILLTo repeal the Act entitled “An Act to confer jurisdiction on the State of North Dakota over
			 offenses committed by or against Indians on the Devils Lake Indian
			 Reservation”.
	
 1.RepealThe Act entitled An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against Indians on the Devils Lake Indian Reservation, approved May 31, 1946 (60 Stat. 229), is repealed.October 16, 2019Reported without amendment